Citation Nr: 1028746	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 
1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in part, denied entitlement to service connection for sinusitis.

In January 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  In October 2007, she 
testified at a personal hearing before the undersigned Veterans 
Law Judge at the RO.  Transcripts of those hearings have been 
associated with the claims file. 

In January 2008, the Board remanded the claim for further 
development.  


FINDING OF FACT

Sinusitis was initially manifested during service.



CONCLUSION OF LAW

Sinusitis was incurred during service.  38 U.S.C.A. §§ 1110, 
1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in a February 2009 letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the February 2009 letter, and 
opportunity for the Veteran to respond, the June 2010 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield, 20 Vet. App. 
at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the January 2010 VA examination.  Also of record and 
considered in connection with the appeal are the various written 
statements provided by the Veteran and by the Veteran's 
representative on her behalf.  The Board finds that no additional 
RO action to further develop the record on the claim is 
warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

There must be objective indications of chronic disability, and 
this includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3). A disability is considered chronic if it 
has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Analysis

In this case, the Veteran asserts that she has a current 
sinusitis disability that is related to her service.  

Service treatment records show that a March 1983 treatment record 
indicated that the Veteran had a history of sinus problems.  An 
in-service treatment record from September 1985 shows a diagnosis 
of rhinosinusitis.  Her October 1987 separation examination was 
negative for complaints or diagnoses related to sinusitis.

A February 1995 hospital report includes a diagnosis of 
sinusitis.  A November 1998 private treatment record notes that 
the Veteran had a sinus infection at that time.  On a May 2000 
acupuncture intake form, the Veteran reported having past and 
present sinus problems.  February 2003, March 2004, March 2005, 
and October 2006 VA treatment notes show diagnoses of sinusitis. 

At her October 2007 personal hearing, the Veteran testified that 
she has continuously taken over the counter medication for 
sinusitis since her service.

The Veteran underwent a VA examination in January 2010.  She 
reported that she had intermittent sinus problems that began in 
service around 1981 and 1982.  The diagnosis was allergic 
rhinitis with recurrent episodes of acute sinusitis.  The 
examiner noted that he only found one reference to an episode of 
sinusitis in 1985.  Thus, there was insufficient evidence in the 
claims file to give an opinion as to whether the current 
condition was related to military service without relating to 
mere speculation.

The Board finds at this point that the Veteran has shown a 
diagnosis of sinusitis; accordingly, the first element of service 
connection is satisfied.  Service treatment records clearly show 
that the Veteran had reports of sinusitis complaints in service.  
The only medical opinion of record addressing the relationship 
between any sinusitis disability and service is contained in the 
January 2010 examination, which indicated that the nature and 
etiology of any sinusitis disability to service could not be 
determined without resorting to mere speculation. None of the 
competent medical evidence currently of record refutes this 
conclusion, and the Veteran has not presented or identified any 
such existing medical evidence or opinion.  

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the Veteran's 
assertions including her October 2005 and January 2007 testimony.  
The Veteran is competent to provide a history of more or less 
recurrent episodes of sinusitis since her period of active duty. 
Further, her accounts are deemed credible in the absence of 
evidence to the contrary.  Based on this continuity of 
symptomatology since military service, and resolving the benefit 
of the doubt in the Veteran's favor, service connection for 
sinusitis is in order. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

ORDER


Entitlement to service connection for sinusitis is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


